Case 1:18-cr-00081-SPW Document 85 Filed 04/15/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION
UNITED STATES OF AMERICA, Cause No. CR 18-81-BLG-SPW-02
Plaintiff,
VS. ORDER

STACY JAMES WONDRA,

Defendant.

 

 

Defendant Wondra moves the Court for early termination of his supervised
release. See Mot. for Early Termination (Doc. 84) at 1. He is currently
incarcerated because he violated his conditions of release. The Court will not
consider early termination. See also 18 U.S.C. § 3583(e)(1).

Wondra also withdraws his motion to vacate, set aside, or correct the
sentence under 28 U.S.C. § 2255. See Mot. for Early Termination at 2.

Accordingly, IT IS ORDERED that Wondra’s motion for early termination

of supervised release (Doc. 84) is DENIED. His motion under 28 U.S.C. § 2255 is

1
Case 1:18-cr-00081-SPW Document 85 Filed 04/15/20 Page 2 of 2

DISMISSED WITHOUT PREJUDICE.

DATED this ar of April, 2020.

Susan P. Watters
United States District Court
